Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/8/2022 has been entered.
 
Response to Arguments

Applicant’s arguments with respect to claim(s) 11/8/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claim 66, 68 69, 70, 71, 72, 73, 74 and any subsequent depending claims (67-77) are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
A “reliability factor” is not disclosed or discussed in the original written description.  The Remarks filed providing a marked-up reproduction of the plot depicted in Applicant’s figure for pointing to points on the plot in which the Applicants now calculate a value for the new term.  Note: the calculations are unclear.  How does the factor relate?  What happened to the Units of measurements.  In the 160micron example, the units just disappear.  How is 160 obtained? 

Claims 66, 69 and 72 recite, a value of “less than about 56”, and “less than about 40” are and “less than about 35”.  A explicit recitation of a reliability factor is not found in the specification.  Further these limits have no limit.  Even arguendo, one would inherently recognize a “reliability factor” from interpreting the plot in figure 4, the plot does not support the complete range.  See MPEP §2163.05 II-III.

Claims 67, 68, 70, 71, 73, 74, recite “at least [70,  110, 160 microns]”.  These new claims have limitations that do not have upper limits.  The originally filed disclosure does not have support for chips of infinite thicknesses.  See MPEP §2163.05 II-III.




Claim 66, 68 69, 70, 71, 72, 73, 74 and any subsequent depending claims (70-77) rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claim 69 depends from claim 66.  The newly presented “reliability factor” is defined to be about 56.  If it is about 56, it can not be then “less than about 40”.  This limitation changes the scope rather than narrowing, thus does not may sense within the context of the parent claim.


Claims 66, 69 and 72 recite, a value of “less than about 56”, and “less than about 40” are and “less than about 35”.  A explicit recitation of a reliability factor is not found in the specification.  Further these limits have no limit.  Even arguendo, one would inherently recognize a “reliability factor” from interpreting the plot in figure 4, the plot does not support the complete range thus it is unclear the no limit range enables the claimed constraints.

Claims 67, 68, 70, 71, 73, 74, recite “at least [70,  110, 160 microns]”.  These new claims have limitations that do not have upper limits.  The originally filed disclosure does not have support for chips of infinite thicknesses.  Further it is unclear that the extreme values of the no limit range would work, as values fall off the disclosed plot which discloses what ranges enable the device.






Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 57, 66, 69, 72 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “about” in the claims is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

Claim Objections

Claims 36-50, 52, 55-58, 62 and 66-77 are objected to because of the following informalities:  
Claims 36, 43,44, 66, 69, 72,  recite “less than [a value]”.  
Claims 36, 52, 55, 58, 66,  recite “more than [a value]”.  
Claims 37, 67, 68, 70, 71, 73, 74, ,  recite “at least [a value]” .  
Claims 52, 55, 56,  recite “at most [a value]” .  

In each situation the “less than”, “more than”, “at most” and “at least” is used to provide a dimensional range.  The rages however do not have a limits, and the ranges per the specification to achieve a device being able to meet a specific value for BLR cycles.  The specification only provides support for what is shown in figure 4.  It is not explicitly clear the ranges that are not explicitly show will satisfy the constraints.

Appropriate correction is required.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 36-50, 52, 55-58, 62 and 66 is/are rejected under 35 U.S.C. 103 as being unpatentable over Israel et al. (US 20160005680 A1) in view of Chen et al. (20180342438).

Regarding claim 36, Israel discloses an electronic device comprising: 
a package (Fig. 3A) comprising 
an exposed package surface that is a major outer surface of the package, and 
an upper surface of the package opposing the exposed package surface comprising no contacts; 
a semiconductor chip 320 of thickness less than 160 pm (See Table Chips may have a thickness from 50microns to 0.4mm) encapsulated  370 within the package, 
the semiconductor chip 320 comprising a major chip surface with surface area more than 25 percent of the surface area of the
 exposed package surface (See Table: Dimensions (small)); and 
flush contacts 340 comprising contact surfaces that are flush with the exposed package surface (Fig. 3A),
 the flush contacts comprising edge contacts (Fig. 3A- edge and bottom contact surfaces) and 
a central contact 310 located in a central region of the package and comprising an internal contact surface of the central contact facing the semiconductor chip, the entirety of the opposing exposed contact surface being part of the exposed package surface (Fig. 3A) 

In the limited Small, Medium, and Large examples provided in the table, the Small example has a chip thickness of less than 160microns but has the Central contact 320 relative to the package surface area is rounded to 44% of the area 1mm2 / 2.25mm2 = 44%.  
The Medium and large examples both provide a ratio of 64%.

At the time of the filing it would be an obvious modification to increase the ratio between the bottom contact in the Small device example as such contacts function as heatsinks.  In creation the ratio was well known at the time to provide improved heat dissipation from the package, thereby extending the lifetime/cycles of the device.  See Chen et al. for this conventional understanding in the art prior to the time of filing.

Chen et al. teaches a analogous exposed metal contact heatsink of a QFN chip package having exposed area greater than 60% as compared by the encapsulant are known to increase thermal dissipation, thereby improving the thermal properties of chips.  See figs. 1A-B paragraphs 49 and 106 [reproduced below] for support of this expected result of increasing exposed surface are of a chip metal plate/contact. 
Description
[0049] Efficient cooling of the semiconductor chip package 100 may be promoted when a ratio of an area size of the exposed second surface 132 of the metal plate 130 (e.g. the area enclosed by the outline 133) and an area size as defined by the outline 153 of the encapsulant 150 is equal to or greater than 0.7, 0.8, 0.85 or 0.9. The greater the ratio the better is the cooling capability of the semiconductor chip package 100 in terms of lateral package dimensions (e.g. as expressed by the package footprint area).

[0106] In Example 10, the subject matter of any one of Examples 1 to 9 can optionally include further including an encapsulant embedding the electrically conducting carrier, the semiconductor chip and the metal plate, wherein a ratio of an area size of the exposed second surface of the metal plate and an area size as defined by an outline of the encapsulant is equal to or greater than 0.7, 0.8, 0.85, or 0.9.



    PNG
    media_image1.png
    468
    540
    media_image1.png
    Greyscale

As explicitly explained in Chen, ratios of 70-90% provide for efficient cooling, thus it would be a an obvious modification to Israel to optimize the ratio higher such that the exposed contact surface may have a surface area more than 60 percent of the surface area of the exposed package surface.


It would have been obvious to one of ordinary skill in the art of making semiconductor devices to determine the workable or optimal value for the contact to package ratios through routine experimentation and optimization to obtain optimal or desired device performance because the ratio is a known1 result-effective variable and there is no evidence indicating that it is critical or produces any unexpected results and it has been held that it is not inventive to discover the optimum or workable ranges of a result-effective variable within given prior art conditions by routine experimentation.  See MPEP § 2144.05

	

Regarding claim 37, Israel in view of Chen disclose an electronic device of claim 36, wherein the largest linear dimension of the semiconductor chip is at least 50 percent of the largest linear dimension of the package (See Israel Table.  Small).

Regarding claim 38, Israel in view of Chen disclose an electronic device of claim 37, wherein the largest linear dimension of the semiconductor chip is between 50 and 70 percent of the largest linear dimension of the package (See Israel Table.  Small).

Regarding claim 39, Israel in view of Chen disclose an electronic device of claim 38, wherein both the semiconductor chip and the package have rectangular surfaces, each edge of the rectangular surfaces of the semiconductor chip being between 50 and 70 percent of the corresponding edge of the rectangular surface of the package to which it is parallel (See Israel Table.  Small).

Regarding claim 40, Israel in view of Chen disclose an electronic device of claim 36, wherein the surface area of the major chip surface is between 25 and 50 percent of the surface area of the exposed package surface (See Israel Table.  Small).

Regarding claim 41, Israel in view of Chen disclose an electronic device of claim 36, wherein conductive wires 360 inside of the package connect contacts at an upper surface of the semiconductor chip to upper surfaces of at least some of the flush contacts (Israel Fig. 3A).

Regarding claim 42, Israel in view of Chen disclose an electronic device of claim 41, wherein the edge contacts receive, at their upper surfaces, conductive wires connecting to contacting areas at the upper surface of the semiconductor chip (Israel Fig. 3A).


Regarding claim 43, Israel in view of Chen disclose an electronic device of claim 36, wherein the thickness of the semiconductor chip is less than 110 pm (See Israel Table.  Small).

Regarding claim 44, Israel in view of Chen disclose an electronic device of claim 43, wherein the thickness of the semiconductor chip is less than 70 pm (See Israel Table.  Small).

Regarding claim 45, Israel in view of Chen disclose an electronic device of claim 36, wherein the package is made of epoxy resin (Chen ¶36- Epoxy resin is one of the conventional materials selected for the purpose at the time of the invention.  Selection of a known material for it’s intended purpose in the device of Israel would be a obvious choice to one of ordinary skill in the art at the time of filing.).

Regarding claim 46, Israel in view of Chen disclose an electronic device of claim 36, wherein the package comprises no lead frame that extends out of the package (Israel Fig. 3A).

Regarding claim 47, Israel in view of Chen disclose an electronic device of claim 46, wherein the package is a quad flat no-lead (QFN) package (Israel Fig. 3A).

Regarding claim 48, Israel in view of Chen disclose an electronic device of claim 36, wherein the edge contacts are distributed at a periphery of the exposed package surface, the edge contacts being flush with the periphery of the package (Israel Fig. 3A & 3B).

Regarding claim 49, Israel in view of Chen disclose an electronic device of claim 36, further comprising a welding or glue joint 330 directly connecting the semiconductor chip to the central contact.

Regarding claim 50, Israel in view of Chen disclose an electronic device of claim 36, wherein the electronic device is configured to withstand at least 4000 board level reliability (BLR) cycles comprising temperature changes ranging from -40°C to +125°C (Israel Fig. 3A-B & Table)
The claimed result provides no structural distinction.  A device having the dimensions will have the claimed result, as the result is merely a optimization of the dimensions and the claimed dimensions are taught and well known to be used in the prior art.)..

Regarding claim 52, Israel in view of Chen disclose an electronic device comprising: 
a semiconductor chip 320 (Israel Fig. 3A);
 a quad flat np-lead (QFN) package with the semiconductor chip encapsulated therein and no lead frame extending therefrom, the package comprising flush contacts, an exposed package surface that is a major outer surface of the package, and an exposed upper surface opposing the exposed package surface comprising no contacts, the flush contacts comprising a first flush contact at a center location of the exposed package surface (Israel Fig. 3A); and comprising 
a first major surface facing the semiconductor chip, and an opposing second major surface, all of which is flush with the exposed package surface, and a plurality of second flush contacts 340 distributed at a periphery of the exposed package surface, the plurality of second flush contacts being flush with both the exposed package surface and the periphery (Israel Fig. 3A);
wherein the semiconductor chip 320 comprises a major chip surface with surface area more than between 25 percent and so percent of the surface area of the exposed package surface (Israel Table: Small); 
wherein the surface area of the second major surface is more than 60 percent of the surface area of the exposed package surface (See regarding claim 36 – Israel in view of Chen); wherein the electronic device is configured to withstand at least 2500 board level wherein the thickness of the semiconductor chip is at most 160 micrometers (Israel Table: Small); and 
wherein the largest linear dimension of the semiconductor chip is between 50 and 70 percent of the largest linear dimension of the package (Israel Table: Small);

Regarding claim 55, Israel in view of Chen disclose an electronic device of claim 52, wherein the surface area of the major chip surface is more than 35 percent of the surface area of the exposed package surface (Israel Table: Small);
 wherein the thickness of the semiconductor chip is at most 110 microns (Israel Table: Small); and
 wherein the electronic device is configured to withstand at least 3500 of the BLR cycles (This limitation provides no further structural distinction.).

Regarding claim 56, Israel in view of Chen disclose an electronic device of claim 55, wherein the thickness of the semiconductor chip is at most 70 microns (Israel Table: Small); and wherein the electronic device is configured to withstand at least 4000 of the BLR cycles (This limitation provides no further structural distinction.).

Regarding claim 57, Israel in view of Chen disclose an electronic device of claim 56, wherein the surface area of the major chip surface is about 50 percent of the surface area of the exposed package surface (Israel Table: Small).

Regarding claim 58, Israel in view of Chen disclose an electronic device of claim 56, wherein the surface area of the major chip surface is more than 40 percent of the surface area of the exposed package surface (Israel Table: Small); and wherein the electronic device is configured to withstand at least 5000 of the BLR cycles (This limitation provides no further structural distinction.).

Regarding claim 59, Israel in view of Chen disclose an electronic device of claim 52, wherein the semiconductor chip and the package have rectangular surfaces, each edge of the rectangular surfaces of the semiconductor chip being between 50 and 70 percent of the corresponding edge of the rectangular surface of the package to which it is parallel (Israel Figs. 3A-B & Table: Small).



Regarding claim 66, Israel in view of Chen disclose an electronic device comprising: 
a semiconductor chip 320;
 a package with the semiconductor chip encapsulated therein, the package comprising flush contacts 340/310  and an exposed package surface that is a major outer surface of the package, the flush contacts 340/310 comprising a first flush contact 310 at a center location of the exposed package surface and comprising a first major surface facing the semiconductor chip, and an opposing second major surface, all of which is flush with the exposed package surface, and a plurality of second flush contacts 340 distributed at a periphery of the exposed package surface, the plurality of second flush contacts being flush with both the exposed package surface and the periphery (Israel Figs. 3A-B); 
wherein a die/package area ratio equal to the surface area of a major chip surface of the semiconductor chip divided by the surface area of the exposed package surface is more than 0.25  ; 
and wherein the thickness of the semiconductor chip is selected such that a reliability factor equal to the thickness of the semiconductor chip in microns multiplied by the die/package area ratio is less than about 56 indicating that the electronic device is configured to withstand at least 2500 board level reliability (BLR) cycles comprising temperature changes ranging from -40°C to +125°C (Israel Fig. 3A-B & Table – This result provides no structural distinction.  A device having the dimensions will have the claimed result, as the result is merely a optimization of the dimensions and the claimed dimensions are taught and well known to be used in the prior art.).


Claim(s) 67-77 is/are rejected under 35 U.S.C. 103 as being unpatentable over Israel et al. in view of Chen et al. in view of Privitera (US 20140239502 A1).

Regarding claim 67, Israel in view of Chen in view of Privitera disclose an electronic device of claim 66, wherein the thickness of the semiconductor chip is at least 160 pm and the die/package area ratio is 64% thus not between 0.25 and 0.35 (Israel Figs. 3A-B & Table: Medium/Large).  This ratio however understood a optimizable value, where die to package size may be adjusted to provide for proper spacing within the package.  See Privitera ¶12 which teaches the ratio was known to be 30% in the early 90’s and now may be optimized up to 90% as of the filing of the Privitera document in 2014.

When optimizing the contact/package ratio as discussed in claim 36, 52 and 66, the package and contact sizes may be modified to achieve a maximum heat extraction efficiency.  This would be expected to increase the size of the package while optimizing.  Such optimization would be expected to result in also changing the chip to package ratio.  As described in Privitera, one would expect the ratio to be between 30 and 90%.
In view of Privitera, it would be obvious to allow for the ratio to be within the claimed range as, the particular range claimed was a well known and accepted value at the time of filing.


Regarding claim 68, Israel in view of Chen in view of Privitera disclose an electronic device of claim 66, wherein the thickness of the semiconductor chip is at least 110 pm and the die/package area ratio is between 0.25 and 0.5 (Israel Figs. 3A-B & Table: Medium/Large)

Regarding claim 69, Israel in view of Chen in view of Privitera disclose an The electronic device of claim 66, wherein the thickness of the semiconductor chip is selected such that the reliability factor is less than about 40 indicating that the electronic device is configured to withstand at least 3500 of the BLR cycles (Israel Figs. 3A-B & Table: Small/ Medium/Large)

Regarding claim 70, Israel in view of Chen in view of Privitera disclose an electronic device of claim 69, wherein the thickness of the semiconductor chip is at least 110 pm and the die/package area ratio is between 0.25 and 0.37 (Israel Figs. 3A-B & Table: Medium/Large)

Regarding claim 71, Israel in view of Chen in view of Privitera disclose an electronic device of claim 69, wherein the thickness of the semiconductor chip is at least 70 pm and the die/package area ratio is between 0.25 and 0.55 (Israel Figs. 3A-B & Table: Medium/Large)

Regarding claim 72, Israel in view of Chen in view of Privitera disclose an electronic device of claim 69, wherein the thickness of the semiconductor chip is selected such that the reliability factor is less than about 35 indicating that the electronic device is configured to withstand at least 4000 of the BLR cycles (Israel Figs. 3A-B & Table: Small)

Regarding claim 73, Israel in view of Chen in view of Privitera disclose an electronic device of claim 72, wherein the thickness of the semiconductor chip is at least 110 pm and the die/package area ratio is between 0.25 and 0.31 (Israel Figs. 3A-B & Table: Medium/Large)

Regarding claim 74, Israel in view of Chen in view of Privitera disclose an electronic device of claim 72, wherein the thickness of the semiconductor chip is at least 70 m and the die/package area ratio is between 0.25 and 0.5 (Israel Figs. 3A-B & Table: Medium/Large)

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARRETT J STARK whose telephone number is (571)272-6005. The examiner can normally be reached 8-4 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571) 270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JARRETT J. STARK
Primary Examiner
Art Unit 2822



11/16/2022
/JARRETT J STARK/           Primary Examiner, Art Unit 2822                                                                                                                                                                                             


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Chen et al. ¶47-49